UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 96-622



In Re: MARTIN BRAMSON,

                                                          Petitioner.




       On Petition for Writ of Mandamus. (CR-92-318-JFM)


Submitted:   December 26, 1996           Decided:   February 18, 1997

Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.


Petition denied by unpublished per curiam opinion.

Martin Bramson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Martin Bramson petitions this court for a Writ of Mandamus di-

recting the district court to dismiss a pending federal indictment

against him, or appoint counsel to advance his previously denied

motion to dismiss the indictment. A party seeking mandamus relief

must show that he has no other means of relief and that his right
to the relief he seeks is "clear and indisputable." In re Beard,
811 F.2d 818, 826 (4th Cir. 1987). We first note that, as a fugi-

tive from justice who is not in the custody of any official of this

country, but is currently incarcerated in a Liechtenstein prison,
it is not "clear and indisputable" that Bramson has the right to

even request relief in this court. See Molinaro v. New Jersey, 396
U.S. 365, 366 (1970).

     In any event, however, we reject the underlying basis for
Bramson's request for mandamus reliefCthat his right to a speedy

trial has been violated. The delay in bringing Bramson to trial is

clearly primarily attributable to his own decision to flee this

country over four years ago after he was indicted on a variety of

federal charges. See United States v. Mitchell, 957 F.2d 465, 469
(7th Cir. 1992). He admits that he is not being held in Liechten-

stein for any violation of the laws of that principality, but

rather pursuant to that country's extradition treaty with the

United States for violations of this country's laws. He therefore

can presumably return to this country and stand trial of his own

volition at any time. Because Bramson is responsible for the delay

of his trial, his Constitutional right to a speedy trial has not

                                2
been violated. Moreover, delays attributable to the unavailability

of a defendant are excluded from consideration under the Federal

Speedy Trial Act of 1974. See 18 U.S.C.A. § 3161(h)(3)(A) (1994).
Bramson therefore cannot establish any violation of that Act.

     Accordingly, the petition for a Writ of Mandamus is denied.




                                                  PETITION DENIED




                                3